Citation Nr: 1104659	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for short-term memory loss 
and loss of concentration.

2.   Entitlement to service connection for generalized nerve 
pain.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for stress, to include as 
due to an undiagnosed illness.

6.  Entitlement to service connection for numbness and tingling, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain and 
stiffness, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for the inability to hold 
heavy objects, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for nausea, to include as 
due to an undiagnosed illness.

10.  Entitlement to service connection for sore muscles, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to September 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2004, November 2004, and March 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The Veteran appealed those decisions 
to BVA, and the case was referred to the Board for appellate 
review.

The Board issued a decision in March 2008, which, in pertinent 
part, denied the Veteran's claims for service connection for 
short-term memory loss and loss of concentration, generalized 
nerve pain, chronic fatigue syndrome, fibromyalgia, stress, 
numbness and tingling, joint pain and stiffness, the inability to 
hold heavy objects, nausea, and sore muscles.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in a memorandum decision 
dated in May 2010, the Court vacated the Board's March 2008 
decision with respect to those issues and remanded the case to 
the Board.  

The Court also noted that the Veteran had explicitly chosen not 
to appeal the Board's decision on ten other claims.  
Specifically, she did not appeal the denial of entitlement to 
service connection for sleep apnea, insomnia, chest pain, 
twitching facial muscles, peri-menopause with hot flashes and 
painful menses, poor circulation, discoloration of nail beds, 
headaches, dry mouth, and sensitivity to loud noises.  In 
addition, the Court observed that the Veteran had not presented 
any argument in her informal brief concerning the Board's denial 
of her claims to reopen or the denial of an earlier effective 
date for the right patellar femoral syndrome.  The Court deemed 
those explicitly and implicitly unappealed issues abandoned.  
Accordingly, no further consideration is necessary.  

The Board also remanded the issues of entitlement to service 
connection for abdominal pain, dizziness, and sinusitis, as well 
as entitlement to an increased evaluation for left patellar 
femoral syndrome with thigh atrophy and a right wrist disorder 
for further development in March 2008.  However, that development 
does not appear to have been completed, and those issues have not 
yet been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.


The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran has claimed that her medical problems 
stem from her immune system being overloaded with anthrax, plague 
I, II, and III, bromine, and malaria vaccinations.  She has also 
asserted that there is a possibility that her inoculations and 
vaccinations may have contained an experimental adjuvant known as 
squalene.

The Veteran has not been afforded a VA examination in connection 
with the claims for service connection that are currently before 
the Board.  The Court observed that the Veteran did undergo a 
series of inoculations, including plague I, II, and III 
vaccinations, which it considered an event in service.  It was 
also noted that there is no requirement that the appellant have a 
diagnosis to obtain a medical examination and that the Veteran 
did have reported symptoms that appeared in multiple VA medical 
records.  However, the Court indicated that there is a factual 
question of whether she ever received an anthrax vaccine, and if 
so, stated that she should be afforded a VA examination to 
determine whether there are any other diagnoses that explain the 
Veteran's symptoms and the likelihood that they may have been 
caused by her in-service inoculations and vaccinations, including 
anthrax.  

In addition, the Court stated that the Veteran should be tested 
for squalene antibodies.  In so doing, it was noted that such 
evidence would be relevant to substantiating her claim that her 
illness resulted from in-service inoculations and vaccinations.  

 Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any short-term memory loss and 
loss of concentration, generalized nerve 
pain, chronic fatigue syndrome, 
fibromyalgia, stress, numbness and 
tingling, joint pain and stiffness, the 
inability to hold heavy objects, nausea, 
and sore muscles that may be present.   Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, but should include a squalene 
antibody test.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post- 
service medical records, and assertions. 

It should be noted that the Veteran has 
contended that that her medical problems 
stem from her immune system being 
overloaded with anthrax, plague I, II, and 
III, bromine, and malaria vaccinations.  
She has also asserted that there is a 
possibility that her inoculations and 
vaccinations may have contained an 
experimental adjuvant known as squalene.

The examiner should identify all current 
diagnoses pertaining to short-term memory 
loss and loss of concentration, generalized 
nerve pain, chronic fatigue syndrome, 
fibromyalgia, stress, numbness and 
tingling, joint pain and stiffness, the 
inability to hold heavy objects, nausea, 
and sore muscles.   For each diagnosis 
identified, the examiner should state when 
the disorder first manifested.  He or she 
should also indicate whether it is at least 
as likely as not that the current disorder 
is causally or etiologically related to the 
Veteran's military service, including any 
inoculations and vaccinations.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


